UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-142188 DJO Finance LLC (Exact name of Registrant as specified in its charter) State of Delaware 20-5653965 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1430 Decision Street Vista, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800)336-5690 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox(Note: As of January1, 2014, the registrant was no longer subject to the filing requirements of Section13 or 15(d) of the Exchange Act; however, the registrant filed all reports required to be filed during the period it was subject to Section13 or 15(d) of the Exchange Act.) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 2, 2016, 100% of the issuer’s membership interests were owned by DJO Holdings LLC. DJO Finance LLC INDEX PageNumber PART I—FINANCIAL INFORMATION Item1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets as of July 1, 2016 and December31, 2015 1 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended July 1, 2016 and June 27, 2015 2 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended July 1, 2016 and June 27, 2015 3 Unaudited Condensed Consolidated Statement of Deficit for the six months ended July 1, 2016 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended July 1, 2016 and June 27, 2015 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item3. Quantitative and Qualitative Disclosures About Market Risk 44 Item4. Controls and Procedures 45 PART II—OTHER INFORMATION Item1. Legal Proceedings 46 Item1A. Risk Factors 46 Item5. Other Information 46 Item6. Exhibits 47 PART 1 – FINANCIAL INFORMATION Item1. Financial Statements DJO Finance LLC Unaudited Condensed Consolidated Balance Sheets (in thousands) July 1, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Current assets of discontinued operations — Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets Non-current assets of discontinued operations — 29 Total assets $ $ Liabilities and Deficit Current liabilities: Accounts payable $ $ Accrued interest Current portion of debt obligations Other current liabilities Current liabilities of discontinued operations Total current liabilities Long-term debt obligations Deferred tax liabilities, net Other long-term liabilities Total liabilities $ $ Commitments and contingencies Deficit: DJO Finance LLC membership deficit: Member capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total membership deficit ) ) Noncontrolling interests Total deficit ) ) Total liabilities and deficit $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 1 DJO Finance LLC Unaudited Condensed Consolidated Statements of Operations (in thousands) Three Months Ended Six Months Ended July 1, June 27, July 1, June 27, Net sales $ Operating expenses: Cost of sales (exclusive of amortization of intangible assets of $7,080 and $14,487 for the three and six months ended July 1, 2016 and $7,535 and $15,070 for the three and six months ended June 27, 2015, respectively) Selling, general and administrative Research and development Amortization of intangible assets Operating income Other (expense) income: Interest expense, net ) Loss on extinguishment of debt - ) - ) Other income (expense), net ) Loss before income taxes ) Income tax provision ) Net loss from continuing operations ) Net income from discontinued operations Net loss ) Net income attributable to noncontrolling interests ) Net loss attributable to DJO Finance LLC $ ) $ ) $ ) $ ) See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 2 DJO Finance LLC Unaudited Condensed Consolidated Statements of Comprehensive Loss (in thousands) Three Months Ended Six Months Ended July 1, June 27, July 1, June 27, Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income, net of taxes: Foreign currency translation adjustments, net of tax benefit (provision) of $111 and $(166) for the three and six months ended July 1, 2016 and $(152) and $340 for the three and six months ended June 27, 2015, respectively ) ) ) Unrealized loss on cash flow hedges, net of tax provision of zero for the three and six months ended July 1, 2016 ) — ) — Other comprehensive (loss) income ) ) ) Comprehensive loss ) Comprehensive income attributable to noncontrolling interests ) Comprehensive loss attributable to DJO Finance LLC $ ) $ ) $ ) $ ) See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 DJO Finance LLC Unaudited Condensed Consolidated Statements of Deficit (in thousands) DJO Finance LLC Member capital Accumulated deficit Accumulated other comprehensive loss Total membership deficit Non-controlling interests Total deficit Balance at December 31, 2015 $ $ ) $ ) $ ) $ $ ) Net (loss) income — ) — ) ) Other comprehensive (loss) income, net of taxes — — ) ) 40 ) Stock-based compensation — — — Exercise of stock options ) — — ) — ) Balance at July 1, 2016 $ $ ) $ ) $ ) $ $ ) See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 DJO Finance LLC Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Six Months Ended July 1, June 27, Cash flows from operating activities: Net loss $ ) $ ) Net income from discontinued operations ) ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation Amortization of intangible assets Amortization of debt issuance costs and non-cash interest expense Stock-based compensation expense Loss on disposal of assets, net Deferred income tax expense Loss on modification and extinguishment of debt - Changes in operating assets and liabilities, net of acquired assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accrued interest ) ) Accounts payable and other current liabilities ) ) Net cash used in continuing operating activities ) ) Net cash (used in) provided by discontinued operations ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from disposition of assets — Net cash used in investing activities from continuing operations ) ) Net cash used in investing activities from discontinued operations — ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of debt Repayments of debt obligations ) ) Payment of debt issuance, modification and extinguishment costs - ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for taxes, net $ $ Non-cash investing activities: Purchases of surgical instruments included in accounts payable $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 Notes to Unaudited Condensed Consolidated Financial Statements 1. ORGANIZATION AND BASIS OF PRESENTATION Organization and Business We are a global developer, manufacturer and distributor of medical devices that provide solutions for musculoskeletal health, vascular health and pain management. Our products address the continuum of patient care from injury prevention to rehabilitation after surgery, injury or from degenerative disease, enabling people to regain or maintain their natural motion. Our products are used by orthopedic specialists, spine surgeons, primary care physicians, pain management specialists, physical therapists, podiatrists, chiropractors, athletic trainers and other healthcare professionals. Our product lines include rigid and soft orthopedic bracing, hot and cold therapy, bone growth stimulators, vascular therapy systems and compression garments, therapeutic shoes and inserts, electrical stimulators used for pain management and physical therapy products. Our surgical implant business offers a comprehensive suite of reconstructive joint products for the hip, knee and shoulder.
